Title: To Benjamin Franklin from Elkanah Watson, Jr., and Wanton Casey, 22 November 1781
From: Watson, Elkanah, Jr.,Casey, Wanton
To: Franklin, Benjamin


Hôtel de York. Paris. 22d. Novr. 1781
Messrs. Watson & Casey, present their respectfull compliments to his Excellency Doctr. Franklin, & beg leave to congratulate him on the important news of the capitulation of Cornwallis; and acquaint Your Excellency that we shall part for Nantes t’morrow afternoon or the ensuing morng. without fault, and shall be happy to be charg’d with any commands You may have our way.
His Excellency Doctr. Franklin Passy
 
Addressed: A son Excellence / Monsieur Franklin / Ambasadeur des Etats / de l’Amerique / á / Passy.
